Citation Nr: 0310681	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cerebral autosomal 
dominant arteriopathy with subcortical infarcts and 
leukoencephalopathy (CADASIL). 

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1974 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied service 
connection for CADASIL and migraine headaches.  The veteran 
entered notice of disagreement with this decision in April 
1999; the RO issued a statement of the case in May 1999; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in May 1999.  

The veteran entered notices of disagreement with a February 
2002 rating decision denial of increased rating for service-
connected postoperative residuals of right knee surgery, and 
a May 2002 rating decision denial of increased rating for 
service-connected low back syndrome.  The RO issued a 
statement of the case as to these issues in November 2002.  
It does not appear from the record that the veteran entered a 
substantive appeal as to either issue.  For this reason, the 
Board finds that the issues of entitlement to increased 
ratings for disabilities of the right knee and low back are 
not in appellate status before the Board. 


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the veteran's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as these claims were pending as 
of the date of passage of this law, November 9, 2000.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  Although 
a letter was sent in December 2002 addressing these claims, 
the veteran has a statutory right to one year to submit 
information or evidence in response to any VCAA notification, 
and that one-year period has not yet passed, nor has he 
otherwise waived his right to that response period.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Evidentiary development

In an effort to assist the RO in complying with the duty to 
assist, the Board has reviewed the claims file and identified 
the following deficiencies.  However, the RO will need to 
ensure all development has been completed before the case is 
returned to the Board.

There is VA and private medical examination and opinion 
evidence of record to establish a diagnosis of CADASIL and 
migraine headaches, and medical opinion evidence to the 
effect that the veteran's CADASIL is linked to chromosome 
19Q12, is a "genetic" disorder, or is of unknown etiology.  
Service medical records reflect no evidence of headaches 
prior to service, and that in September 1976 during service, 
the veteran was diagnosed and treated for questionable 
tension vascular headache or migraine headaches, treated with 
Valium and Midrin.  Although the veteran was afforded a VA 
compensation examination in May 1998, and private medical 
records well document the nature of his disorder, there is no 
medical etiology opinion of record that addresses the 
etiology or onset of the veteran's currently diagnosed 
CADASIL or migraine headaches.  For this reason, the Board 
finds that a medical opinion is necessary to aid in 
substantiating the veteran's claims for service connection 
for CADASIL and migraine headaches. 

A March 1998 letter from Daniel McCarthy, M.D., indicated 
that he had treatment records for the veteran dating back to 
1958, and these records showed treatment for headaches 
beginning in 1979.  The RO asked the veteran to complete a 
release form authorizing VA to obtain these records, but he 
did not do so.  In a May 1999 letter, the RO advised the 
veteran that any evidence concerning continuity of 
symptomatology since his separation of service is crucial to 
his claim.  Again, he did not respond.  The veteran has a 
duty to cooperate with VA's efforts to develop his case.  The 
RO should ask, once more, for him to complete a release for 
Dr. McCarthy, but the veteran is hereby advised that if he 
does not do so, the lack of this evidence could be 
detrimental to adjudication of his claims.

The Board notes that VA's Office of General Counsel has held 
that the mere genetic or other familial predisposition to 
develop the symptoms of a hereditary disease, even if they 
are almost certain to develop, does not constitute having the 
disease for VA purposes.  VAOPCPREC 67-90.  Only when 
symptomatology and/or pathology (i.e., active disease 
process, not just a mere predisposition to develop a disease, 
which process may or may not precede symptomatology) exist 
can he or she be said to have developed the disease.  Id. At 
what point the individual starts to manifest the symptoms of, 
or have pathological changes associated with the disease is a 
factual, not a legal issue, and this must be determined in 
each case based on all the medical evidence of record.  Id.  
Therefore, even if the veteran had a hereditary 
predisposition to develop CADASIL, it still must be 
determined when the active disease process began.


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

In particular, this notice should advise 
the veteran of the need to identify the 
names and addresses of all medical care 
providers who treated the veteran for 
CADASIL or headaches, for the period from 
May 1998 to the present.  Specifically, 
ask the veteran to complete a release so 
his records for treatment since 1958 from 
Dr. Daniel McCarthy can be obtained.  
After securing any necessary release, the 
RO should obtain these records.


2.  After obtaining as many VA and/or 
private medical records identified by the 
veteran or allowing him an appropriate 
response period, the RO should forward 
the veteran's claims file to a VA 
neurologist for the purpose of obtaining 
neurological opinions regarding the 
etiology of his CADASIL and migraine 
headaches.  The examiner is requested to 
review the relevant documents in the 
claims file.  

If the physician concludes further 
examination or testing of the veteran is 
needed to adequately answer these 
questions, then such examination or 
testing should be scheduled.

The VA neurologist should provide the 
following medical opinions:  
a)	What is the most likely date of onset 
of the veteran's currently diagnosed 
CADASIL and migraine headaches?  In 
other words, when did the active 
disease process begin?
b)	Is it at least as likely as not that 
the veteran's currently diagnosed 
CADASIL and migraine headaches had an 
onset during the veteran's service, 
including in September 1976? 
c)	Is it at least as likely as not that 
the veteran's currently diagnosed 
migraine headaches are etiologically 
related to diagnosed migraine 
headaches during the veteran's 
service, including in September 1976? 


3.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure the 
requested medical opinion answers all 
questions asked, and, if it does not, it 
must be returned to the physician for 
corrective action.

4.  After completion of the above and any 
other development deemed necessary, the 
RO should again adjudicate the veteran's 
claims for service connection for CADASIL 
and migraine headaches.  In doing so, the 
RO should consider the holdings of 
VAOPCPREC 67-90, discussed above.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
should be given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




